[Cite as Helms v. Gains, 2015-Ohio-4000.]


STATE OF OHIO                    )                    IN THE COURT OF APPEALS
                                 )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

JOEL HELMS                                            C.A. No.      27616

        Appellant

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
BRANDON GAINS, et al.                                 AKRON MUNICIPAL COURT
                                                      COUNTY OF SUMMIT, OHIO
        Appellee                                      CASE No.   2014 CVG 6345

                                DECISION AND JOURNAL ENTRY

Dated: September 30, 2015



        CARR, Judge.

        {¶1}     Appellant, Joel Helms, appeals the judgment of the Akron Municipal Court. This

Court affirms.

                                                 I.

        {¶2}     On August 11, 2014, Helms filed a forcible entry and detainer action in the Akron

Municipal Court against numerous defendants. The complaint also contained additional claims

in which Helms sought monetary damages in excess of $36,000. The matter proceeded to an

eviction hearing before a magistrate. On September 4, 2014, the magistrate issued a decision

concluding that Helms had failed to provide his tenants with a 30-day notice of his intent to evict

them.    The trial court adopted the magistrate’s decision the same day.          The trial court

subsequently issued an order transferring the remaining claims to the Summit County Court of

Common Pleas.
                                                 2


       {¶3}    Helms appealed the trial court’s judgment entry denying him possession of the

premises. Now before this Court, Helms raises one assignment of error.

                                                II.

                                 ASSIGNMENT OF ERROR I

       THE LAW, [R.C.] 1923.04 REFERENCES ONLY 3-DAY REQUIREMENT
       FOR A CHALLENGE OF POSSESSION RIGHTS.

       {¶4}    In his sole assignment of error, Helms argues that the trial court erred in

concluding that he was required to give his tenants a 30-day notice of his intent to terminate their

tenancy. The amount of notice required to lawfully terminate a tenancy is dependent upon the

type of tenancy at issue. See, e.g., Admr. of Veterans Affairs v. Jackson, 41 Ohio App.3d 274,

278 (9th Dist.1987). On September 4, 2014, Helms appeared before the magistrate for an

eviction hearing where he presented evidence regarding the nature of the tenancies in this case as

well as the termination notice he gave to the tenants. It is the responsibility of the appellant to

ensure that a transcript of proceedings is included in the appellate record. App.R. 10(A). The

transcript from the hearing before the magistrate has not been included in the appellate record.

When the record is incomplete, this Court must presume regularity in the trial court’s

proceedings and affirm its decision. AVB Properties, L.L.C. v. Chesler, 9th Dist. Lorain No.

05CA008702, 2006-Ohio-4306, ¶ 8, citing Knapp v. Edwards Laboratories, 61 Ohio St.3d 197,

199 (1980). Helms’ assignment of error is overruled.

                                                III.

       {¶5}    Helms’ assignment of error is overruled. The judgment of the Akron Municipal

Court is affirmed.

                                                                               Judgment affirmed.
                                                 3




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Akron Municipal

Court, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     DONNA J. CARR
                                                     FOR THE COURT




SCHAFER, J.
CONCURS.

HENSAL, P. J.
CONCURRING IN JUDGMENT ONLY.

       {¶6}    I agree that the judgment must be affirmed because Mr. Helms has not met his

burden on appeal. See In re Hiltabidel, 9th Dist. Summit No. 21009, 2002-Ohio-3627, ¶ 58 (“An

appellant bears the burden of affirmatively demonstrating error on appeal.”).
                                 4


APPEARANCES:

JOEL HELMS, pro so, Appellant.